Citation Nr: 1501292	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone prior to August 4, 2009 and from January 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from September 1983 to September 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran filed a notice of disagreement (NOD) in April 2009, which included the issues of entitlement to service connection for a right foot injury, entitlement to service connection for left and right hip arthritis, entitlement to service connection for degenerative joint/disc disease of the lumbar spine, entitlement to service connection for prostatitis, entitlement to service connection for a skin condition of the arms and legs, entitlement to an increased initial compensable evaluation for chondromalacia and osteoarthritis of the bilateral knees, entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to an initial compensable evaluation for status post left shoulder arthroscopy with rotator cuff repair and subacromial decompression, and entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone.

In a February 2010 rating decision, the RO granted service connection for left and right hip arthritis, degenerative joint/disc disease of the lumbar spine, and prostatitis, thus satisfying in full those issues on appeal.  The Veteran was also provided with a Statement of the Case (SOC) in February 2010, continuing to deny the remaining appealed claims.

The Veteran provided a signed and dated VA Form 9 in April 2010, in which he perfected his appeal with regard to the issues of entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone and entitlement to service connection for a right foot injury.  The Veteran indicated that he was withdrawing his remaining appeals, although he did not mention the bilateral knee claims or the PTSD claim specifically by name.

In an April 2010 rating decision, the RO granted the Veteran increased evaluations of 10 percent for each knee.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  However, as per the Veteran's April 2010 VA Form 9 and a lack of any other correspondence indicating an intention to continue or perfect an appeal with regard to the claim for increased evaluations for the bilateral knees, as well as a signed statement from the Veteran dated May 2010 indicating that he was fully satisfied with the assigned evaluations, the Board finds that these issues were never properly perfected and, therefore, not currently before the Board for further appellate consideration.

In May 2010, the Veteran was provided with a Supplemental Statement of the Case (SSOC) for his continued appeals of entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone and entitlement to service connection for a right foot injury.

In a September 2010 rating decision, the RO continued the Veteran's 70 percent evaluation for his PTSD.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See Id.  However, as per the Veteran's April 2010 VA Form 9 and a lack of any other correspondence indicating an intention to continue or perfect an appeal with regard to the claim for an increased evaluation for PTSD, as well as a signed statement from the Veteran dated August 2010 indicating that he was fully satisfied with the assigned evaluation, the Board finds that this issue was never properly perfected and, therefore, not currently before the Board for further appellate consideration.

In a February 2011 rating decision, the RO granted service connection for a right foot injury with an evaluation of 10 percent effective October 1, 2008, the date of claim.  Thus, the appeal with regard to the issue of entitlement to service connection for a right foot injury has been satisfied in full and is no longer before the Board.

In February 2011, the Veteran was provided with an additional SSOC for the continued appeal of entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone only.

The Board notes that the Veteran had requested a hearing with a Veterans Law Judge via live video teleconference.  A hearing was scheduled for October 2012.  However, in a September 2012 correspondence from the Veteran's representative, it was indicated that the Veteran was currently receiving disability benefits at the 100 percent rate and no longer desire a hearing.  It was further indicated that the Veteran desired to withdraw any and all pending issues on appeal, which at that time would have been the issue of entitlement to an increased initial compensable evaluation for service-connected post-operative excision malunion/nonunion, osteophyte calcaneocuboid and ganglion calcaneonavicular status post left foot fracture of the navicular bone.  The Veteran has not provided has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.


FINDING OF FACT

On September 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


